Citation Nr: 0524421	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to January 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The veteran appeared before the undersigned in a 
videoconference hearing held in December 2003.  

The Board remanded this matter in May 2004 for additional 
development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  A back injury was not sustained during the veteran's 
period of service or to any incident therein.  

3.  A bilateral knee injury was not sustained during the 
veteran's period of service or any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by residuals of a 
back injury was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The veteran's disability manifested by residuals of a 
bilateral knee injury was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  Specifically, in 
an initial letter dated in June 2001, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claims of service connection for residuals 
of a back injury and residuals of a bilateral knee injury.  
Again, in a May 2004 letter, the RO notified the veteran of 
the type of information and evidence needed to substantiate 
entitlement to service connection for residuals of a back 
injury and a bilateral knee injury, what evidence had been 
received to date, and what efforts VA would continue to do on 
the veteran's behalf.  As a result of these letters, the 
veteran provided additional evidence in support of his claim.  
The Statement of the Case dated in July 2002 and the 
Supplemental Statement of the Case dated in March 2005 
specifically included the applicable provisions of the VCAA.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying the claims.  The 
initial rating decision was issued in October 2001.  The VCAA 
notification letter was sent to the veteran in June 2001.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law.  In general, the RO has 
advised the veteran to submit any information or evidence 
pertaining to his claims.  Thus, there is no defect with 
respect to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that the veteran has not identified any 
additional private medical records in connection with this 
appeal.  Moreover, pursuant to the Remand requests, the RO 
obtained the Social Security records.  The veteran also has 
been afforded pertinent VA medical examinations in connection 
with his service connection claims.  The examination reports 
provide the necessary medical opinions.  There is no basis to 
request an additional examination or obtain any other medical 
opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. § 3.303(c) (2004).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2004).  The presumption attaches only 
where there has been an induction examination in which the 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 238 (1994).  In order to rebut the presumption of 
soundness there must be clear and unmistakable evidence that 
a disability existed prior to service.  38 C.F.R. § 3.304 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

Residuals of a back injury

The veteran's entrance examination was negative for any 
evidence of back disability.  Thus, he was presumed sound at 
entrance.  The Board finds that the presumption of soundness 
is not rebutted.  Although recent medical evidence suggests 
that the veteran's current scoliosis developed during the 
early adolescent years, the evidence does not rise to the 
level of clear and unmistakable.  

The record shows that the veteran was involved in an aircraft 
accident in service in February 1962 when he was an 
instructor pilot with the U.S. Air Force.  The accident 
report dated in March 1962 is associated with the claims 
folder.  The accident report and the veteran's testimony from 
a Flying Evaluation Board reflects that the veteran was 
forced to eject from his aircraft at 600 feet.  The veteran 
reported that his parachute deployed properly, and he had a 
soft landing when he landed on the plowed portion of a field.  
In the report, it is noted that the veteran was able to stand 
up, that he never fell down, and once he was out of his chute 
harness, he was able to run toward the aircraft, reaching it 
simultaneously with the helicopter that had arrived at the 
site.  He was taken by helicopter to the hospital 

Further, the remainder of the veteran's service medical 
records, including the separation examination dated in 
October 1965, is silent for any complaints, notations, or 
findings of a residual, chronic disability associated with 
the veteran's back.  

After separation from service, private healthcare records 
include a treatment report from Presbyterian Healthcare 
Services dated in October 1999, which reflects complaints of 
back pain and left hip to thigh pain.  In a recitation of the 
veteran's past medical history, there is a notation of a 
crushed vertebrae in 1956.  The examiner noted pain on 
palpation and diagnosed low back pain.  

A Magnetic Resonance Imaging (MRI) examination was conducted 
by Dr. Carl Cannon at Woodstead MRI, the Woodlands, in 
October 1999 that showed a history of back pain and 
radiculopathy.  The findings showed that five lumbar-type 
vertebral bodies were assumed.  There were no signs of acute 
fracture or marrow-replacing mass.  The conus were 
unremarkable in appearance at the L1 level.  The conclusion 
was multilevel disc degeneration with annular bulging and 
associated marginal spurring.  Central disc protrusions were 
noted at L4-5 and L5-S1 with a radial annual tear postero-
centrally at L3-4.  There was some degree of foraminal 
encroachment on the left at L2-3 and on the right at L3-4.  
Dr. Cannon diagnosed musculoskeletal low back pain and rule 
out herniated nucleus pulposus.  

Medical records from Dr. Michael Celments at the Lincoln 
County Medical Center dated from October to November 1999 
showed that the veteran was seen for back pain, but no 
specific diagnosis was provided.  

At his personal hearing held in July 2002, the veteran 
testified that at the time of the accident in service, the 
student pilot was killed and the veteran was ejected 
approximately 250 feet above the ground, striking the ground 
and injuring his back.  The veteran reported that he was 
airlifted to a base hospital by helicopter and was given a 
cursory examination before he was sent home.  The veteran 
also stated that he was treated "further down the road" 
when his condition was aggravated.  He did not receive any 
further treatment in service.  

At his videoconference hearing held in December 2003, the 
veteran testified that he was given a very cursory 
examination following the 1962 accident and once he was 
stabilized, he was released from the hospital.  He stated 
that he was before a flight evaluation board, but was cleared 
of any fault in the accident.  The veteran testified that he 
did not complain about his back problems, but just relied on 
painkillers to relieve his symptoms.  After service, the 
veteran did not seek treatment until sometime around 1997 to 
1998.  

Social Security records associated with the claims folder 
show that the veteran was deemed disabled from October 1997.  
The primary diagnosis of record is a status post crushed 
right toe and the secondary diagnosis is osteoarthritis.  The 
records show that the veteran was determined as disabled due 
to his right toe disability, his right knee disability, and 
prostate cancer.  

A VA examination was conducted in September 2004.  The 
veteran reported a history of an inservice accident involving 
an aircraft and noted that he was injured from a hard 
parachute landing.  He stated that he was transported to the 
hospital, but was given no specific treatment for his back.  
The veteran stated that after one month, he had a resolution 
of his back pain.  He had no further treatment for any 
symptoms associated with his back during service.  After 
service, the veteran denied any injury to his back.  He 
reported that about one year after discharge, he had an onset 
of low back pain.  His first treatment for symptoms 
associated with his low back was about 10 years after 
discharge from service and included x-ray studies and MRI 
reports that noted abnormalities of the back.  Since then, 
the veteran has had physical therapy and has been treated 
with pain medications.  He reported that he experienced 
flare-ups of low back pain with high intensity.  The veteran 
denied any other accidents since the 1962 accident and 
reported that he had had no surgeries on his back.  

The examiner reported a diagnosis of lumbosacral 
osteoarthritis and rotatory scoliosis involving the 
lumbosacral spine from T12 to L4.  The examiner opined that 
the veteran's lumbosacral spine disability was not due to the 
reported injury that occurred in 1962.  The absence of any 
evidence of a fracture of the lumbosacral spine was important 
in that the degree of scoliosis and rotatory deformity noted 
on the x-ray studies conducted contemporaneously with the 
examination would not have been expected to have occurred as 
a result of the claimed parachuting accident, absent any 
fracture.  A diagnosis of rotatory scoliosis due to the 
accident would require some fracturing of some elements 
within the lumbosacral spine, which was not evident on the 
plain x-ray studies that had been conducted.  The examiner 
opined that the most likely cause of the veteran's scoliosis 
was developmental during the early adolescent years.  

The examiner noted that the results of the plain x-ray study 
did not reveal any evidence of fracturing involving either 
the posterior or anterior elements of the lumbosacral spine.  
The examiner further noted that it was possible that there 
could have been some fracturing that was masked by the 
passage of time and osteoarthritic changes that had occurred.  
To validate whether this was the case, the examiner indicated 
that a CT scan of the lumbosacral spine should be obtained.  
The examiner noted that a CT scan would serve to indicate any 
ancient fracturing of either the anterior or posterior 
elements.  The examiner concluded that should a CT scan show 
any fracturing involving the anterior or posterior elements, 
it would cause the examiner to change the opinion as to the 
etiology of the veteran's back disability.  

A CT scan of the lumbosacral spine was conducted in December 
2004, at which time the examiner noted an impression of 
scoliosis and degenerative changes involving all levels, most 
pronounced at the L3-4 levels.  

A VA examination report dated in January 2005 and provided by 
the same VA examiner from the prior VA examination reveals 
that the CT scan performed in December 2004 confirmed the 
earlier findings.  The examiner noted that the December 2004 
CT scan of the lumbosacral spine disclosed no evidence of any 
fracturing or traumatic injury to the spine, but rather 
showed a diagnosis of scoliosis with wide spread degenerative 
changes mostly pronounced at the L3-4 levels.  

After a review of the medical findings from the September 
2004 VA examination, the x-ray study, and the CT scan of the 
lumbosacral spine, the examiner opined that the veteran's 
current spinal pain complaints were due to his scoliosis and 
degenerative changes, which were secondary to causes other 
than the 1962 accident.  The examiner noted that the absence 
of any radiographic evidence of any fracturing or trauma to 
the spine gave cause to believe that the veteran's present 
back disability was due to scoliosis and degenerative 
changes, which would be the case, even absent his 1962 
incident.  The examiner concluded that the veteran's back 
disability was not related to his service.  

The March 1962 accident report and Flying Evaluation Board 
testimony does not indicate that the veteran incurred any 
injuries to the back as a result of the aircraft accident.  
Moreover, the service medical records are silent otherwise 
for any notations or complaints regarding symptoms or 
diagnoses of the back.  

Following service, the record indicates that the veteran did 
not seek treatment for any back problems until 1999 at which 
time he was diagnosed as having musculoskeletal low back 
pain.  In the intervening 33-year period from separation from 
service to the evidence presented in the 1999 medical 
records, there are no medical records that indicate or 
suggest that the veteran had any sort of back problem.  
Moreover, at the time of the September 2004 VA examination, 
the examiner indicated that further examination with a CT 
scan was necessary to absolutely confirm that the veteran's 
scoliosis had not involved prior fractures or traumatic 
injury so as to indicate a possible connection between the 
veteran's back disability and his service.  The CT scan as 
noted above confirmed the examiner's opinion that the 
veteran's scoliosis and degenerative changes were 
developmental in nature, and not attributable to his accident 
in service.  

Thus, there is no basis for reasonable doubt in this case.  
Therefore, the benefit may not be given to the veteran for 
his claim of service connection for residuals of a back 
injury.  His statements and testimony have been considered, 
but the competent evidence of record supports that his 
scoliosis and degenerative changes of the back do not relate 
to the inservice accident in 1962 or to his service 
otherwise.  Thus, the evidence of record weighs against 
service connection for residuals of a back disability, and 
the veteran's claim, therefore, is denied.  

Residuals of a bilateral knee injury

The veteran complains that at the time of the 1962 aircraft 
accident in service, he incurred injury to both of his knees 
when he ejected and parachuted to the ground.  The veteran 
was taken to the hospital by helicopter, and released without 
proper care.  He has stated that he did not seek treatment 
for his knees at any other point in service.  

The service medical records are silent for any indication of 
residual injury affecting the knees as a result of the 1962 
accident, or to any other incident in service.  The accident 
report dated in March 1962 does not indicate that any 
injuries occurred as a result of the accident.  The 
separation examination report dated in October 1965 is 
negative for any complaints, notations, or findings of a 
residual, chronic disability associated with the veteran's 
bilateral knees.  

Following service, the private medical records do not relate 
to any treatment for or diagnoses associated with the 
bilateral knees.  As stated above, those records are 
indicative of treatment for the low back, and do not address 
any other disabilities.  

During the veteran's personal hearing held in July 2002, the 
veteran testified that he believed that the injury to his 
knees resulted from a hard fall on the ground at the time his 
parachute failed to deploy properly during the 1962 aircraft 
accident.  He reported that he was not adequately examined 
afterward, and was released from the hospital without any 
treatment.  The veteran reported that he did not have any 
other treatment for his knees during service.  When asked why 
he did not seek treatment for his knee injury in service, the 
veteran stated that he endured the pain and continued on 
until he could not take it any longer.  The veteran reported 
that since service, he has had surgery on both knees, the 
left knee in around 1975, and the right knee in 1998.  

During his videoconference hearing in December 2003, the 
veteran testified that as a result of the accident in 
service, he experienced hyperextension of the knees and had 
constant pain.  He noted that he had been recommended to have 
surgery to remove the cartilage in the knees and tighten up 
the ligaments.  The veteran reported that he had surgery in 
1978 on the left knee and in 1996 on the right knee.  He also 
testified that he was receiving Social Security benefits for 
his disabilities of his back and knees.  

Social Security records are associated with the claims folder 
that document severe disability due to status post crush 
injury to the right toe, plantar fasciitis of the right foot, 
status post right knee surgery with osteoarthritis, and 
status post prostate cancer.  In a medical record from 
Aerospace Medicine Evaluation dated in December 1998, the 
veteran's inservice accident is noted, which includes a 
notation that the veteran recovered without problems.  Also 
noted is that the veteran had surgery in 1978 to remove 
cartilage of his left knee.  The examiner noted four, small 
well-healed arthroscopy scars on the right knee.  In a 
discussion concerning the veteran's status post crush injury 
to the right toe, the examiner noted that the veteran's 
abnormal gait resulted in increased stress and pain that also 
affected the right knee.  The right knee had been compromised 
to the point where a repair of torn cartilage had been 
required.  In his final impressions, the examiner noted that 
the veteran had osteoarthritis and pain in the right knee 
secondary to an abnormal gait and decreased right foot push-
off strength that resulted from a fracture injury to the tuft 
of the right great toe.  

In a report from a VA examination conducted in September 
2004, the veteran reported that he had no specific treatment 
in service for his bilateral knees.  After service, the 
veteran reported that he had right knee arthroscopic surgery 
with debridement of a torn cartilage.  Following that, he had 
a few months of physical therapy.  The veteran reported that 
he had no further treatment concerning the right knee other 
than pain medications.  With respect to the left knee, the 
veteran reported that he had surgery in 1978 for excision of 
a torn cartilage, after which he had a few months of physical 
therapy.  Thereafter, he had no further treatment for his 
left knee other than pain medications.  

At the time of the examination, the veteran continued to 
complain of pain, swelling, and weakness in the right knee.  
He reported that he felt instability in his left knee, and 
that activities increased the symptoms of both knees.  The 
examiner noted a normal gait, and that the veteran used no 
cane or assistive device to ambulate.  He walked easily on 
his heels and toes, and performed a 100 percent normal 
squatting maneuver without difficulties.  There was an 
obvious varus angulation of the left knee.  X-ray studies of 
the left knee revealed severe bone-on-bone narrowing and 
osteoarthritic changes involving the medial compartment of 
the left knee.  

Examination of the right knee revealed well-healed 
arthroscopic scars over the anterior aspect of the knee.  X-
ray studies of the right knee showed moderate narrowing of 
the medial joint space.  The examiner opined that the 
osteoarthritic changes of the left and right knee were due to 
the medial meniscus injuries and subsequent surgeries 
directed toward removal of the torn medial meniscus tissue in 
both knees.  The examiner further stated that the veteran did 
not suffer tears of the medial meniscus of either knee as a 
result of the 1962 inservice accident, in that there was no 
evident lasting swelling or recurrent pain, clicking, and 
instability of the knees following the 1962 incident.  A 
significant knee injury occurring at the time of the 1962 
accident would have involved acute swelling and significant 
pain following the injuries and continuing during the 
remaining four years of service.  

The examiner further noted that the lack of any specific 
treatment or consultation regarding any bilateral knee 
problems during the course of service was an indication that 
the torn medial meniscus involving both knees occurred 
sometime after the veteran's period of service.  The examiner 
reported that the torn menisci, which resulted in the 
surgical excision of the meniscal tissue, is what had lead to 
the arthritic condition of the veteran's knees evident at the 
time of the examination.  The examiner concluded that the 
osteoarthritis involving the knees was due to the torn 
menisci and surgery directed toward the removal of the 
meniscal tissue.  

In light of the above, the preponderance of the evidence is 
against entitlement to service connection for a disability 
manifested by residuals of bilateral knee injury.  The 
objective evidence indicates that there is no basis to relate 
the veteran's bilateral knee disability to his period of 
active service.  Again, the veteran indicated that he had 
received no treatment for his bilateral knees in service.  At 
discharge from service, the separation examination report did 
not indicate any complaints, notations, or indications of a 
residual bilateral knee disability.  Moreover, the medical 
records following service do not support that any bilateral 
knee problems were incurred in service.  As noted here, in 
the medical records associated with the veteran's claim of 
Social Security benefits, the veteran had an injury in 1997 
that severely affected his great right toe, and subsequently 
caused damage to his right knee.  

Furthermore, during the September 2004 VA examination, the VA 
examiner acknowledged the 1962 incident that is documented in 
the record, but concluded that there was no competent 
evidence to substantiate a relationship between the onset of 
either knee problem and the accident in service.  As to the 
etiology of the veteran's bilateral knee disability, the 
examiner rendered an opinion that had there been a 
significant injury involving the knees at the time of the 
1962 aircraft accident, the resulting injury would have 
involved symptoms such as significant swelling and pain as a 
result of the injury, and the veteran would have continued to 
experience those symptoms through his remaining time in 
service.  Thus, the medical evidence of record supports that 
the veteran's bilateral knee disability was not incurred in 
service and was attributable to other causes.  

The veteran's complaints and statements have been considered 
in making a determination in this case.  But, the competent 
evidence of record does not support the veteran's contentions 
of a relationship between his current bilateral knee 
disability and his period of service.  Thus, there is no 
reasonable doubt under the facts of this case.  The veteran's 
claim of service connection for residuals of a bilateral knee 
injury, therefore, must be denied.  







ORDER

Service connection for residuals of a back injury is denied.  

Service connection for residuals of a bilateral knee injury 
is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


